       Case 1:19-mc-00195-KPF Document 89 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                          Petitioner,
                                                    19 Misc. 195 (KPF)
                   -v.-
                                                          ORDER
REPUBLIC OF THE CONGO and
ECREE LLC,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s letters dated July 2, 2020 and July

15, 2020 (Dkt. #81-83, #86-87), and Respondents’ letters dated July 8, 2020,

and July 16, 2020 (Dkt. #85, #88). Counsel for Respondent Ecree LLC

represented to the Court that:

        Ecree will not sell the One Central Park West Unit 32G
        Condominium (the ‘Condo’) pending this litigation.
        Further, should Ecree accept an unsolicited offer
        regarding the Condo, Ecree will place any deposit or other
        proceeds of sale into an escrow and will not transfer the
        proceeds of any sale outside of the United States.

(Dkt. #85, at 1). With counsel’s reassurance in mind, Petitioner’s motion for a

preliminary injunction is DENIED. The Court intends to hold Respondent’s

counsel to his word, and Respondents are advised that any sale of the

Condominium or disposition of the proceeds of the sale of the Condominium in

contravention of counsel’s representations to the Court shall be viewed through

the lens of the Court’s contempt powers.
    Case 1:19-mc-00195-KPF Document 89 Filed 07/22/20 Page 2 of 2
 SO ORDERED

Dated:   July 22, 2020
         New York, New York           __________________________________
                                           KATHERINE POLK FAILLA
                                          United States District Judge




                                  2
